Citation Nr: 0602485	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  00-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board remanded this matter for further development in 
November 2003, and that the action requested in its remand 
has been accomplished to the extent possible.  This case is 
now ready for further appellate review.

The Board further notes that while the veteran requested a 
hearing before the Board in a Department of Veterans Affairs 
(VA) Form 9 in October 2005, and there is no indication that 
the veteran has been afforded with his requested hearing or 
that he has withdrawn this request, in view of the fact that 
the Board has decided to grant the veteran's claim, the Board 
finds that the failure to provide the requested hearing 
cannot be considered prejudicial to the veteran.  


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has been 
sufficiently developed pursuant to the guidelines established 
under Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
that since the Board has determined that the evidence 
supports the grant of the benefits sought, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and that remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  38 C.F.R. § 4.125(a) (2005) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).

Service medical records reflect complaints and treatment for 
a seizure disorder and/or situational reaction between 
December 1967 and October 1968.  At the time of the veteran's 
separation examination in October 1969, he complained of a 
history of nervous trouble, depression or excessive worry, 
and frequent or terrifying nightmares.  

The veteran's service personnel records reflect that the 
veteran served in Vietnam with the 561st Supply Company 
between October 1968 and September 1969, as a "Stk Con" and 
Acc Clk."  The veteran received the Vietnam Service Medal 
and Republic of Vietnam Campaign Medal.

VA hospital summaries from February and March 1982 indicate a 
diagnosis that included alcohol abuse and schizotypal 
personality disorder.

In a statement dated in January 1997, the veteran noted that 
when he was in Vietnam, he was attached to the 561st Supply 
Company at Pleiku, and that in August 1969, his unit was hit 
by enemy fire.  He further stated that two fellow service 
members were killed during this episode, and that he observed 
tracer and mortar fire.  

A VA outpatient record from June 1997 reflects diagnoses that 
included PTSD.

In a statement dated in April 1999, the veteran noted that 
while he was in Vietnam, he heard rockets every night, and 
that his responsibilities included guard duty.  He also 
witnessed an explosion approximately one and a half football 
fields away from his location and tracers about 5 miles away.  
In July 1969, he recalled that his position was shelled and 
that there were two casualties.  He identified one of these 
men as S. A. (a cook), but could not remember the other man's 
name.  He thereafter went to Hong Kong for rest and 
relaxation for 5 to 6 days.  The veteran denied having had 
any treatment for PTSD in service or subsequent to service.

A VA outpatient record from October 1999 reflects an 
assessment that included PTSD.  In December 2000, the 
assessment included PTSD, and in May 2001, there was an 
impression of alcohol abuse/PTSD.

A VA discharge summary from October 2001 reflects that the 
veteran reported that he started to have memories of Vietnam 
and had begun drinking heavily again.  

A discharge summary for the period of February to April 2002 
indicates that the veteran was admitted with complaints of 
thoughts about Vietnam.  The veteran was admitted for 
treatment of PTSD and the Axis I diagnosis was PTSD.

In an ad hoc medical summary, dated in March 2002, the 
veteran again noted the incident in August 1969, at which 
time he and his fellow service members were awakened by an 
explosion and had to crawl to their bunkers over 100 feet 
away.  After remaining in their bunkers until almost noon the 
following day, it was discovered that the mess hall had been 
hit during the night.  It was also determined that a sergeant 
had been killed, along with one of his assistants.  A 
lieutenant later volunteered the veteran to go on a detail to 
recover bodies of dead Viet Cong, which the veteran was 
ordered to place in body bags.  The veteran reported that he 
experienced nightmares due to memories of this detail and the 
attack on his unit's position.  

A psychotherapy summary from the end of March 2002 indicates 
that the veteran again related PTSD symptoms related to the 
detail recovering dead bodies and the rocket attack.  The 
examiner concluded that it was clear that the veteran's 
symptoms related to PTSD were chronic, may recur, and were 
likely to interfere with his ability to make a satisfactory 
adjustment outside of the hospital setting. 

VA records from November 2002 reflect an assessment that 
included PTSD.

In a written report, dated in January 2005, the United States 
Armed Services Center  for Unit Records Research (CURR) (now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC)), noted that its review of available records 
placed the veteran's unit at Pleiku, Vietnam, during the 
veteran's assignment to that unit between November 1968 and 
September 1969.  

CURR further indicated that while available information did 
not reveal that any member of the veteran's unit was killed 
or wounded during the period the veteran was in Vietnam, the 
Operational Report -Lessons Learned (OR-LL) submitted by the 
45th General Support Group and OR-LL submitted by the U.S. 
Army Support Command Qui Nhon for the period of May 1, 1969 
to July 31, 1969, reported a rocket attack on Pleiku on May 
24, 1969, a mortar attack on June 7 and 18, both a mortar and 
rocket attack on June 24, mortar attacks on July 4, 7, and 
15, and small arms fire on July 19 and 21.  The OR-LL 
submitted by the 45th General Support Group for the period of 
August 1, 1969 to October 31, 1969, also reported six attacks 
on Pleiku using mortars, rockets, and small arms.


II.  Analysis

The Board has reviewed the evidence of record and finds that 
it first reflects multiple diagnoses of PTSD, including a 
diagnosis following an approximately one month 
hospitalization for the treatment and evaluation of the 
veteran's PTSD in March 2002.  The Board will therefore find 
that the record reflects a current finding of PTSD.  

However, for service connection to be granted, it must also 
be demonstrated that the post-service PTSD is the result of a 
stressor in service.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
indicated that this is a two-part process.  The VA must first 
determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  
Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the regional 
office (RO) and the Board.  West v. Brown, 7 Vet. App. 70 
(1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Boar must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. 
§ 1154(b) (West 2002); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has carefully reviewed the statements of 
the veteran about being subjected to rocket, mortar, and 
other enemy fire while attached to the 561st Supply Company 
while in Pleiku, Vietnam between November 1968 and September 
1969, and the information supplied by CURR (OR-LL submitted 
by the 45th General Support Group and OR-LL submitted by the 
U.S. Army Support Command Qui Nhon for the period of May 1, 
1969 to July 31, 1969, reported a rocket attack on Pleiku on 
May 24, 1969, a mortar attack on June 7 and 18, a mortar and 
rocket attack on June 24, mortar attacks on July 4, 7, and 
15, and small arms fire on July 19 and 21, and the OR-LL 
submitted by the 45th General Support Group for the period of 
August 1, 1969 to October 31, 1969, also reported six attacks 
on Pleiku using mortars, rockets, and small arms), and finds 
that this information is sufficient to verify the veteran's 
exposure to rocket, mortar, and other enemy fire in Vietnam 
as alleged.  The Board further observes that the Court 
indicated in the case of Pentecost v. Principi, 16 Vet. 
App. 124 (2002) that the fact that a veteran was stationed 
with a unit that sustained attacks strongly suggests that the 
veteran was, in fact, exposed to the attacks.  Therefore, 
although the Board notes that there has clearly been some 
inconsistency in the veteran's report of certain stressors, 
and that VA has been unable to verify the specific casualty 
reported by the veteran, the Board finds that the record 
otherwise contains evidence which supports that the veteran 
was exposed to significant stressful events while in Vietnam.  

The Board also notes that the March 2002 VA psychotherapy 
summary examiner found that the veteran's exposure to various 
stressors that included being in close proximity to enemy 
attacks was sufficient to support a diagnosis of PTSD, and 
that under the criteria set forth in DSM-IV, an individual 
may have PTSD based on exposure to a stressor or stressors 
that would not necessarily have the same affect on almost 
everyone.  Since there are service records which corroborate 
that the veteran experienced significant stressors in service 
and such stressors have been found to support a diagnosis of 
PTSD, the Board finds that service connection for PTSD is 
warranted.  




ORDER

The claim for service connection for PTSD is granted.


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


